880 F.2d 694
19 Bankr.Ct.Dec. 997, Bankr. L. Rep.  P 72,955
In re A.H. ROBINS COMPANY, INCORPORATED, Debtor.  (Eight Cases.)Rosemary MENARD-SANFORD;  Karen Valenzuela;  ConstanceMiller Engelsberg;  Nancy Lauri Adams;  CarolynHarris, Claimants-Appellants,v.Ralph R. MABEY;  The Official Committee of Equity SecurityHolders;  The Official Unsecured Creditors Committee of A.H.Robins Company, Incorporated;  Stanley K. Joynes, III, LegalRepresentative of the Future Tort Claimants of A.H. RobinsCompany, Incorporated, Parties-in-interest,A.H. Robins Company, Incorporated, Debtor-Appellee.Donna OBERG, et al., Claimants-Appellants,v.The OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS;  TheOfficial Unsecured Creditors Committee of A.H. RobinsCompany, Incorporated;  Stanley K. Joynes, III, LegalRepresentative of the Future Tort Claimants of A.H. RobinsCompany, Incorporated, Parties-in-interest,A.H. Robins Company, Incorporated, Debtor-Appellee.Albert L. SIVLEY, Claimant-Appellant,v.The OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS;  TheOfficial Unsecured Creditors Committee of A.H. RobinsCompany, Incorporated;  Ralph R. Mabey;  Stanley K. Joynes,III, Legal Representative of the Future Tort Claimants ofA.H. Robins Company, Incorporated, Parties-in-interest,A.H. Robins Company, Incorporated, Debtor-Appellee.Diana BROSCO;  Catherine Crawford;  Mary Fischer, et al.,Claimants-Appellants,v.The OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS;  TheOfficial Unsecured Creditors Committee of A.H. RobinsCompany, Incorporated;  Ralph R. Mabey;  Stanley K. Joynes,III, Legal Representative of the Future Tort Claimants ofA.H. Robins Company, Incorporated, Parties-in-interest,A.H. Robins Company, Incorporated, Debtor-Appellee.Lynn SCOTT;  Carol Lopez, et al., Claimants-Appellants,v.The OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS;  TheOfficial Unsecured Creditors Committee of A.H. RobinsCompany, Incorporated;  Ralph R. Mabey;  Stanley K. Joynes,III, Legal Representative of the Future Tort Claimants ofA.H. Robins Company, Incorporated, Parties-in-interest,A.H. Robins Company, Incorporated, Debtor-Appellee.Elaine CUMLEY;  Laura Jones;  Jean Abad, et al., Claimants-Appellants,v.The OFFICIAL COMMITTEE OF EQUITY SECURITY HOLDERS;  TheOfficial Unsecured Creditors Committee of A.H. RobinsCompany, Incorporated;  Ralph R. Mabey;  Stanley K. Joynes,III, Legal Representative of the Future Tort Claimants ofA.H. Robins Company, Incorporated, Parties-in-interest,A.H. Robins Company, Incorporated, Debtor-Appellee.Alexia ANDERSON, et al., Claimant-Appellant,v.Stanley K. JOYNES, III, Legal Representative of the FutureTort Claimants of A.H. Robins Company, Incorporated;  TheOfficial Committee of Equity Security Holders;  The OfficialUnsecured Creditors Committee of A.H. Robins Company,Incorporated;  Ralph R. Mabey, Parties-in-interest,A.H. Robins Company, Incorporated, Debtor-Appellee.Alexia ANDERSON, et al., Claimant-Appellant,v.The OFFICIAL UNSECURED CREDITORS COMMITTEE OF A.H. ROBINSCOMPANY, INCORPORATED;  The Official Committee of EquitySecurity Holders;  Ralph R. Mabey;  Stanley K. Joynes, III,Legal Representative of the Future Tort Claimants of A.H.Robins Company, Incorporated, Parties-in-interest,A.H. Robins Company, Incorporated, Debtor-Appellee.
Nos. 88-1750, 88-1754, 88-1756, 88-1758 to 88-1760, 88-1763and 88-3602.
United States Court of Appeals,Fourth Circuit.
Argued Dec. 6, 1988.Decided June 16, 1989.

Alan B. Morrison (Linda Donaldson, Public Citizen Litigation Group, Washington, D.C., on brief), for claimants-appellants.
James Crawford Roberts (James S. Crockett, Jr., Mays & Valentine, Richmond, Va., Dennis J. Drebsky, Alesia Ranney-Marinelli, Kirk C. Loos, Skadden, Arps, Slate, Meagher & Flom, New York City, Ralph D. Pittle, Medical Legal Consultants of Washington, Seattle, Wash., John T. Baker, Bragg & Dubofsky, Denver, Colo., Joseph McDowell, Ill, Cullity, Kelley & McDowell, Manchester, N.H., W. Bradley Post, Post, Syrios & Bradshaw, Wichita, Kan., Frederic A. Bremseth, Doshan, Lord & Bremseth, Wayzata, Minn., Murray Drabkin, Cadwalader, Wickersham & Taft, Washington, D.C., Harold S. Novikoff, Wachtell, Lipton, Rosen & Katz, New York City, Henri E. Norris, Stanley K. Joynes, III, Rilee, Cantor, Arkema & Edmonds, Richmond, Va., Robert M. Miller, Berlack, Israels & Liberman, New York City, John S. Kinzey, Jr., Steven J. McCardell, Leboeuf, Lamb, Leiby & MaCrae, Salt Lake City, Utah, on brief), for debtor-appellee.
Before RUSSELL, WIDENER, and CHAPMAN, Circuit Judges.
WIDENER, Circuit Judge:


1
On July 26, 1988, the bankruptcy court and the district court jointly confirmed the "Sixth Amended and Restated Plan of Reorganization" (the Plan) submitted by A.H. Robins Company, Inc.  (Robins).  In Re A.H. Robins Co. Inc., 88 B.R. 742 (E.D.Va.1988).  Rosemary Menard-Sanford and certain other personal injury claimants, who voted against the Plan, appeal.  They challenge the district court's approval of the disclosure statement, the district court's use of a one claimant one vote voting procedure, the district court's feasibility finding, and a certain injunction found in the Plan.  We affirm.


2
On August 21, 1985, Robins filed a petition for reorganization relief under Chapter 11 of the Bankruptcy Code.  For an explanation of the details surrounding Robins' bankruptcy and some of the resulting litigation, see the district court's opinion in In Re A.H. Robins Co., Inc., 88 B.R. 742 (E.D.Va.1988), and our other published opinions regarding this bankruptcy.1


3
On April 1, 1988, the district court approved the "Sixth Amended and Restated Disclosure Statement".  The appellants argue that the disclosure statement does not contain adequate information.  11 U.S.C. Sec. 1125(b) requires that before solicitation of approval or disagreement of a plan of reorganization the disclosure statement must contain "adequate information" and be approved by the court.  11 U.S.C. Sec. 1125(a)(1) defines "adequate information" as "information of a kind, and in sufficient detail, as far as is reasonably practicable in light of the nature and history of the debtor and the condition of the debtor's books and records, that would enable a hypothetical reasonable investor typical of holders of claims or interests of the relevant class to make an informed judgment about the plan."    The determination of whether the disclosure statement has adequate information is made on a case by case basis and is largely within the discretion of the bankruptcy court.  In the Matter of Texas Extrusion Corp., 844 F.2d 1142, 1157 (5th Cir.1988), cert. denied, --- U.S. ----, 109 S.Ct. 311, 102 L.Ed.2d 330 (1988).  The challenged disclosure statement began its 261 pages of information with a thorough summary of the complex plan in terms that almost anyone could understand.  It explained, among much more, the amount to be put into trust and made available for the payment of claims, the various estimates of how much money was required, a warning that the funds furnished to pay the estimates might not be enough to pay all claims in full, the sources of funding, an explanation of the various funding provisions which depended on the outcome of various appeals, how claims would be handled, the four options for processing claims and the background of the case.  The disclosure statement continued with a discussion of the Robins company, the Dalkon Shield, various litigation regarding the Dalkon Shield, the reorganization, the proposed merger with American Home Products Corporation (AHP), the historical stock values of both AHP and Robins, and federal income tax consequences.  The final part of the disclosure statement contains actual copies of the Plan, the Claimants Trust Agreement, the Other Claimants Trust Agreement, the Claims Resolution Facility, the Merger Agreement, Aetna's additional insurance policy, AHP's Annual Report, the Liquidation Analysis and biographies of the proposed Trustees.


4
The appellants contend that the disclosure statement is misleading because it contains a statement that in order to approve the Plan the district court must make a finding that the Plan contains enough money to satisfy all claims in full.  They point out that in reality there may not be enough money to cover all claims.  The disclosure statement, however, makes that clear to the claimants.  It states that "if the Court's estimate turns out to be too low, Robins will not have to make any more money available to pay claims.  In addition, the Plan would generally take away your right to recover for Dalkon Shield injuries against any other parties."    The disclosure statement later repeats that thought in explicit terms:  "[e]stimation is not an exact science.  The money available to pay Dalkon Shield claims may prove to be more or less than the actual value of such claims.  If the estimation decision underestimated the value of the claims, there may not be enough money for the Claimants Trust to pay all claims in full."    Thus, we think appellants' contention is without merit.


5
The appellants' principal challenge to the disclosure statement, however, is that it is inadequate because it does not contain ranges of recovery for claimants with specified injuries.  The disclosure statement notes that "[t]here is no certain way to predict the amount that you could receive under option 3.  Each claim is different.  Factors that affect the value of a claim include the nature of the injury, the medical evidence available to prove the injury, the medical evidence to prove Dalkon Shield use, the presence of other causes of your injury, how long ago you were injured, and what steps you took to enforce your legal rights after your injury became apparent."    There is no requirement in case law or statute that a disclosure statement estimate the value of specific unliquidated tort claims.  In fact, with so many various unliquidated personal injury claims which vary so much in the extent and nature of injury, medical evidence and causation factors, any specific estimates may well have been more confusing than helpful and certainly would be more calculated to mislead.  Given the quantity and quality of the information in the disclosure statement we can not say that the district court abused its discretion in finding that it contained "adequate information."


6
The appellants next challenge the legality of the voting procedure used to confirm the Plan.  The difficulty surrounding the voting procedure resulted from the 195,000 unliquidated claims for personal injuries (Dalkon Shield Claims).  The controlling legal provisions for the reorganization include 11 U.S.C. Sec. 1126(a) which provides that a "holder of a claim or interest allowed under section 502 of this title" is entitled to vote on the acceptance of a plan.  11 U.S.C. Sec. 502(a) provides that a claim filed "is deemed allowed unless a party in interest" objects.  Robins objected to all the Dalkon Shield Claims.  B.R. 3018(a) provides that "[n]otwithstanding objection to a claim or interest, the court after notice and hearing may temporarily allow the claim or interest in an amount which the court deems proper for the purpose of accepting or rejecting a plan."    The district court, after notice and a hearing, ordered that, for purposes of voting, each Dalkon Shield Claim was estimated and allowed to be equal.  It found, fully supported by the record, that any attempt to evaluate each of the 195,000 individual claims for voting purposes would cause intolerable delay.  The challenge to the voting procedure relies on 11 U.S.C. Sec. 1126(c) which requires that for a plan to be approved by a class the creditors "that hold at least two-thirds in amount and more than one-half in number" accept the plan.  The argument is that Sec. 1126(c) requires use of a weighted voting method which estimates the value of the claims and gives larger claims more votes.


7
We do not decide whether the district court's voting procedure violated Sec. 1126(c) because, in view of the outcome of the vote, the challenged procedure was at most harmless error.  139,605 claimants voted.  Of that 131,761 (94.38%) voted in favor of the Plan.  In Kane v. Johns-Manville Corp., 843 F.2d 636, 641-647 (2d Cir.1988),2 the district court, faced with 52,440 unliquidated personal injury claims, assigned each claim the value of one dollar for voting purposes.  95.8% of those claims voted to approve the plan.  The Second Circuit in reviewing the decision did not decide whether the equal voting plan was error and decided instead that the alleged irregularities were at most harmless error.  Given that 94.38% of the Dalkon Shield Claimants voted for the Plan, we hold that, at most, harmless error was committed.3


8
Appellants' next point on appeal is that the district court erred in finding that the Plan complied with 11 U.S.C. Sec. 1129(a)(7)(A)(ii) which requires that an impaired class of claims such as the Dalkon Shield claimants must "receive ... under the Plan ... property of a value ... that is not less than the amount that ... [they would] receive ... if the debtor were liquidated under Chapter 7" and Sec. 1129(a)(11) which requires that confirmation is not likely to be followed by liquidation or the need for further reorganization.  This latter is called the feasibility requirement.


9
Both such complaints are based on the "same source:  the failure of the district court to break out the components of the $2.475 billion figure."    The argument is that since the figure was not broken down, if it turned out to be too low, then the Plan would not be feasible because it could not pay all the claimants in full, which, as the appellants note, is an assumption of the Plan and the disclosure statement.  The appellants thus complain about the same fact again, except in slightly different context.  In all events, we think there is no merit to the claim, but that the care the district court took in arriving at its estimate deserves mention.


10
The challenged findings are based on an estimation process that the district court undertook as a result of our decision in A.H. Robins Co., Inc. v. Piccinin, 788 F.2d 994, 1013 (4th Cir.1986), cert. denied 479 U.S. 876, 107 S.Ct. 251, 93 L.Ed.2d 177 (1986).  In Piccinin, we stated that due to the large number of unliquidated claims that if each claim was tried the process itself "would likely consume all the assets of the debtor."    Id.  We suggested that the bankruptcy court "arrive at a fair estimation of the value of all the claims."    Id.  To assist in the estimation process, the district court appointed Professor Francis E. McGovern, who was familiar with such matters, as the court's expert to develop a data base regarding Dalkon Shield Claims.  The Dalkon Shield Claimant's Committee, the Unsecured Creditor's Committee, the Future Claimant's Representative, the Equity Security Holder's Committee, Robins and Aetna all had experts to assist Professor McGovern.  The data base included the results of a two page "Dalkon Shield Questionnaire and Claim Form" from more than 195,000 claimants.  It also contained roughly 6,000 responses to a fifty page, "McGovern Survey Questionnaire" and medical records from a random sample of 7,500 claimants.  The data collection process lasted more than a year and a half.  Each of the experts hired by the various parties used the basic data in various ways to arrive at an estimation.


11
The district court conducted an estimation hearing from November 5, 1987 to November 11, 1987.  At the hearing the parties' various experts testified.  The district court considered that the testimony of the various experts estimated the claims as follows:  Robins'--.8 to 1.3 billion, Equity Security Holders'--1.03 billion, Unsecured Creditors'--1.54 billion, Aetna's'--2.2 to 2.5 billion, and the Dalkon Shield Claimants'--4.2 to 7 billion.  The district court decided that the proper estimate was 2.475 billion.4


12
At this point it is well to relate somewhat more fully the procedure used in arriving at the estimate found by the district court.  As the district court noted, the testimony as to the estimated recovery value of the Dalkon Shield claims ranged from 600 million to 7 billion dollars.  The testimony with respect to the 7 billion dollar figure, however, was not credited by the court.


13
Professor McGovern was assisted by the experts mentioned representing each of the interests involved in this case, and the procedural steps which were taken were all done by consensus among the experts representing all of the interests, so that the conclusions which the various experts drew from the evidence or the findings of the court from the evidence were the only things left open to exception.


14
As has been previously mentioned from time to time in the reports of these cases, the district court entered a bar date on claims and prescribed a very informal method of advising the court that a claim was being filed.  The bar date of course limited the potential claimants.  From these potential claimants, there were eliminated, by standard statistical and analytical methods, about one-third of the initial claims which had been filed.  A detailed analysis of those claims not eliminated was performed by sending the detailed questionnaire previously mentioned to a randomly selected sample of several thousand of the claims remaining.  The questionnaire asked for information, which, in the most general sense, was received back, concerning the insertion of the Dalkon Shield in the claimant and the nature of the claimant's injuries, including verification by way of medical records where possible.


15
A detailed analysis of all of the responses was then performed by the expert witnesses who testified in the case.  A good example of competent testimony was that of Dr. Francine F. Rabinovitz, who testified on behalf of Aetna.  We illustrate with her testimony because her conclusions more nearly match the conclusions of the district court than any other single witness offered.  She took the returned questionnaires as a representative sample and weeded out those, for example, with no medical proof of use of the Dalkon Shield.  As a further example, she classified the claims into those with and without complications and the nature of the injuries claimed.  She took a further random sample of the claims as she had divided them up and got three Aetna claims adjusters who had been experienced in the actual adjustment of Dalkon Shield claims and instructed those adjusters to set a value on a sample of the claims she referred to them, considering that there was liability, so the only thing the adjusters had to consider in setting a value on a claim was the nature of the injury and of course the proof required and the attendant expenses.  The adjusters were instructed not to place a low estimate on the claims.  Dr. Rabinovitz, by using this method, drew the conclusion that the compensation necessary, assuming that documentation that use of the Dalkon Shield were a prerequisite, would be in excess of 1.9 billion dollars, and, assuming that documentation would not be a prerequisite, a sum in excess of 2.4 billion dollars.  To these sums, she would have added modest payments to all active claimants, whatever the merit of such claims, and 50 million dollars as a reserve against future injuries, which made her figures for documented injuries at slightly more than 2.0 billion dollars and for undocumented injuries slightly more than 2.5 billion dollars.  Dr. Rabinovitz further concluded that she thought there might be a considerable reduction from disallowance of claims and that she would reasonably anticipate the total indemnity of the obligation to be 2.2 to 2.3 billion dollars.  That some reduction is not unreasonable is illustrated by a remark we have come across in the record that one claimant apparently said she took two Dalkon Shields a day.


16
From our brief recital of a small part of the evidence before the district court, we see that its finding of 2.475 billion dollars as the estimate to include all Dalkon Shield claims is not clearly erroneous under Rule 8013.  Indeed, we think the district court would have been quite justified in accepting Dr. Rabinovitz' testimony, so appellants may not complain about the district court's arrival at a somewhat higher figure.


17
Finally, the appellants challenge as without the power of the bankruptcy court the portion of the Plan which requires the injunction of suits that have connection to the Dalkon Shield, against certain entities other than Robins.  Robins argues that the injunction is a proper exercise of the district court's power to channel claims to a specific res or alternately that the injunction is proper because 94.38% of the claimants voted for the Plan and thereby consented to the injunction.  We affirm, but our reasoning differs somewhat from that of Robins, although its position, of course, should enter into consideration.  The suits in question which some of the appellants wish to bring are against Robins' directors, Robins' and Aetna's attorneys, and Aetna, seeking to hold them as joint tortfeasors with Robins for Dalkon Shield injuries.


18
We begin our discussion by considering the impact of our decision in In Re:  A.H. Robins Company Inc., 88-1755(L) (Breland settlement), decided this date, on this challenge to the Plan's injunction.  In Breland, we affirmed the district court's certification of a mandatory non-opt-out class for members of class A and a class which allows an opt-out for compensatory damages for members of class B.  Class A is defined as those Dalkon Shield claimants who met the filing deadlines of the district court and therefore have a non-subordinated claim against the trust fund set up for the claimants in the Robins' reorganization.  Class B is defined as those Dalkon Shield claimants who did not meet the filing deadline or like procedural requirements and are therefore not eligible for a non-subordinated recovery from the trust fund for reasons not related to the abstract merits of the claims.  The Breland settlement, however, provided all class B claimants with a second chance to pursue their Dalkon Shield claims by staying in the class and applying to the Claims Resolution Facility.5   For class B members the merits of their Dalkon Shield claims would be determined in the same method as is in place to determine class A members' claims except they would have no right to a jury trial.  Their claims would be paid by the two Outlier policies issued by Aetna which provide for $100,000,000 to pay such claims.6   No party challenges the adequacy of the Outlier policies to pay the class B claims.  We therefore are entitled to and do assume that the claims of all class B claimants who wish to have the merits and amount of their claims ascertained by the Claims Resolution Facility will be fully satisfied.  However, the Breland settlement, in conjunction with the Plan, did not force the class B claimants who chose to opt-out to stay within the settlement.  They could elect to forgo the benefits of the settlement and retain their right to sue Aetna and to sue medical providers for malpractice.7   In Breland, we also approved the class action settlement, which expressly bars the members of class A and the members of class B who did not opt-out from further prosecuting their Dalkon Shield claims other than pursuant to the terms of the settlement.  Given this bar from pursuing compensation for their Dalkon Shield injuries, other than pursuant to the order, the injunction complained of has no real effect on the rights of members of class A and the members of class B who have not exercised their right to opt-out.


19
The Plan's injunction, therefore, only has real impact upon members of Class B who have elected to opt-out of the Breland settlement.  The injunction under sections 1.85 and 8.04 of the Plan prevents these claimants from suing all third parties other than "insurer[s]" (which includes Aetna) and claims based exclusively on medical malpractice.  The class B members who have elected to opt-out, it is remembered, claim to have causes of action as joint tortfeasors with Robins against Robins' directors, Aetna, and law firms who represented both Robins and Aetna.  A suit against any of the parties mentioned by the class B opt-out members would affect the bankruptcy reorganization in one way or another such as by way of indemnity or contribution.  See A.H. Robins Co. Inc. v. Piccinin, 788 F.2d 994 (4th Cir.1986), cert. denied, 479 U.S. 876, 107 S.Ct. 251, 93 L.Ed.2d 177 (1986).  And, in all events, provision for payment in full of all class B claimants has been made.


20
Bankruptcy courts are courts of equity.  See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 527, 104 S.Ct. 1188, 1196, 79 L.Ed.2d 482 (1984).  11 U.S.C. Sec. 105(a) gives a bankruptcy court the power to issue "any order, process or judgment that is necessary or appropriate to carry out the provisions of this title," and confers equitable powers upon the bankruptcy courts.  In Matter of Old Orchard Inv. Co., 31 B.R. 599 (W.D.Mich.1983).  Given the impact of the proposed suits on the bankruptcy reorganization and the fact that the class B members who chose to opt-out could have had their claims fully satisfied by staying within the settlement, the bankruptcy court's equitable powers support the questioned injunction.  We think the ancient but very much alive doctrine of marshalling of assets is analogous here.  A creditor has no right to choose which of two funds will pay his claim.  The bankruptcy court has the power to order a creditor who has two funds to satisfy his debt to resort to the fund that will not defeat other creditors.  Columbia Bank for Cooperatives v. Lee, 368 F.2d 934, 939 (4th Cir.1966), cert. denied, 386 U.S. 992, 87 S.Ct. 1308, 18 L.Ed.2d 338 (1967);  IV Minor's Institutes 1248 (1883).  Here, the carefully designed reorganization of Robins, in conjunction with the settlement in Breland, provided for satisfaction of the class B claimants.  However, some chose to opt-out of the settlement in order to pursue recovery for their injuries from Aetna or from medical providers for malpractice.  It is essential to the reorganization that these opt-out plaintiffs either resort to the source of funds provided for them in the Plan and Breland settlement or not be permitted to interfere with the reorganization and thus with all the other creditors.  Since they have chosen opt-out rather than payment in full, they may have no complaint about a restriction placed on their ability to sue others.  Permitting a suit by them in violation of the Plan is a defeat of the Plan and a resulting defeat of the other creditors.  "Particularly since the insurance settlement/injunction arrangement was essential in this case to a workable reorganization, it falls within the bankruptcy court's equitable powers 'which traditionally have been invoked to the end that ... substance will not give way to form, that technical considerations will not prevent substantial justice."    MacArthur Co. v. Johns-Manville Corp., 837 F.2d 89, 94 (2nd Cir.1988), cert. denied, --- U.S. ----, 109 S.Ct. 176, 102 L.Ed.2d 145 (1988), quoting In re U.N.R. Industries, Inc., 725 F.2d 1111, 1119 (7th Cir.1984).


21
The appellants finally contend that 11 U.S.C. Sec. 524(e) prohibits the injunction.  Section 524(e) states that "[e]xcept as provided in subsection (a)(3) of this section,8 discharge of a debt of the debtor does not affect the liability of any other entity on, or the property of any other entity for, such debt."    Some courts have held that Sec. 524(e) and its predecessor, Sec. 16 of the 1898 Bankruptcy Act, results in the bankruptcy court having no power to discharge liabilities of a nondebtor pursuant to the consent of creditors as a part of a reorganization plan.  See Underhill v. Royal, 769 F.2d 1426, 1432 (9th Cir.1985);  Union Carbide Corp. v. Newboles, 686 F.2d 593 (7th Cir.1982).  However, the Fifth Circuit has stated that "[a]lthough section 524 has generally been interpreted to preclude release of guarantors by a bankruptcy court, the statute does not by its specific words preclude the discharge of a guaranty when it has been accepted and confirmed as an integral part of reorganization."    Republic Supply Co. v. Shoaf, 815 F.2d 1046, 1050 (5th Cir.1987).9


22
We find the language used by the Fifth Circuit persuasive.  Whatever the result might be as to the application of Sec. 524(e) in other cases, we do not think that section must be literally applied in every case as a prohibition on the power of the bankruptcy courts, as appellants would have us apply it here.  In this situation where the Plan was overwhelmingly approved, where the Plan in conjunction with insurance policies provided as a part of a plan of reorganization gives a second chance for even late claimants to recover where, nevertheless, some have chosen not to take part in the settlement in order to retain rights to sue certain other parties, and where the entire reorganization hinges on the debtor being free from indirect claims such as suits against parties who would have indemnity or contribution claims against the debtor, we do not construe Sec. 524(e) so that it limits the equitable power of the bankruptcy court to enjoin the questioned suits.  We leave questions concerning cases in which Sec. 524(e) does apply for another day.


23
The orders of the district court appealed from are accordingly


24
AFFIRMED.


25
	*ADDENDUM
APPEAL NUMBER  APPELLANT                    DALKON SHIELD NUMBER
881750        Rosemary MenardSanford      82114
               Karen Velenzuela             82207
               Constance Miller Engelsberg  82142
               Nancy Lauri Adams            82174
               Carolyn Harris               303631
881754        Mary Albert                  252684
               Carol Angus                  215751
               Judith Beaule                62242
               Janis Belcher                237565
               Daniel Belcher               237566
               Karen Belcher                237564
               David Belcher                243035
               Melanie Bennett              183837
               Nancy Benson                 191191
               Jean Boeckler                122207
               John Boeckler                122208
               Janet Bruce                  296254
               Melody Cannon                228522
               Barbara L. Carr              20475
               David W. Carr                244903
               Helen Carty                  78400
               Sandra Cassier               7647
               Patrick Cassier              7646
               Victoria Charnock            228521
               Ellen Chodes                 42705
               Elizabeth Cote               26935
               Brenda Davis                 111886
               Marion DuFord                78493
               Deborah Fallon               80309
               John Fallon                  80310
               Dawn Gebo                    7306
               Janet Gregory                79226
               Frank Gregory                79225
               Sarah E. Haskell             78399
               Pamela Hockenhull            78909
               Patricia Johnson             78581
               Mary E. Jordan               291790
               April WeeksKorn             78397
               Leonard Korn                 78398
               Debora Lamont                96144
               Beverly McClure              80313
               Katherine Maher              19424
               Elaine Nizza                 228523
               Donna Oberg                  77966
               Diane Pinard                 7113
               Jeanne Robey                 237567
               Paul Robey                   237568
               Pamela Saxby                 78580
               Shellie Shapiro              78583
               Howard Shapiro               78582
               Sharon Lee Spern             187651
               Rebecca Steinbach            281041
               Jeannette Sweet              85890
               Beverly Tonkin               184469
               Donna Tshanakas              222583
               Nicholas Tshanakas           222584
               Daphne Whitmore              78910
               Linda Bisson                 172492
               Anne Soucy                   286513
               Sally Adams                  225908
               Randy Adams                  225886
               Charlotte Allen              227324
               Charles Allen                225896
               Jan Allen                    225897
               Barbara Bill Klinger         225899
               Linda Brust                  225323
               Virginia Bryan Roberts       225901
               Gwendolyn E. Buettner        70274
               Carolyn Campbell             225900
               Lynn Crosby                  225902
               William Franklin Crosby      233041
               Mary Kathryn Deemer          235677
               John Deemer                  225885
               Donna Faremouth              260787
               Charles Faremouth            260788
               Cindy Franco                 225884
               Fred Franco                  231644
               Elena Friedman               225893
               Darleene L. Frink            226609
               Kenneth Frink                225964
               Diane Goshorn                113174
               Christiane J. Guignard       219368
               Linda Harre                  225883
               William Harre                225894
               June Ellen Harris            225895
               Carol Harterink              225903
               Anton Harterink              225904
               Rosanne Heard                225905
               Jimmie Dale Heard            225906
               Atha Henderson               225907
               Jill Campion Huff            233339
               Pamela Johnson               7353
               Ted Johnson                  7356
               Wanda Lancaster              6020
               Deborah Jean Lenzi           225485
               Betty Leobold                225486
               William D. Leobold           235694
               Susan Lippner                225890
               Robert Lippner               225889
               Victoria L. McCord           225888
               Cheryl McFarland             192508
               Dayna McKendree              225887
               Diane Mance Zywotko          225892
               Carol Mitchell               225891
               Susan Nehrig Cole            46096
               Paul Nehrig                  46097
               Deloris A. Nicolaou          255933
               Sherry Peavy                 225322
               Kenneth Peavy                225488
               Flora Poe                    109594
               Brenda Reilly                225489
               Gerald Reilly                225490
               Patricia Scolaro             225491
               Edward Scolaro               235693
               Wanda Joe Selvanik           225492
               Michael Selvanik             225487
               Janice Denise Simmons        7355
               Merrick Simmons              7354
               Martha E. Sims               225483
               Eslyn South                  189220
               Tracy Staneart               176376
               Debra Renee Thompson         225321
               Denise B. Wax                225946
               Dan Wax                      234731
               Rachael O. Thompson          200369
               Edwin L. Wilbur              202442
               Sharon Malloy Wilber         201016
               Harold E. Kerkhoff, Jr.      200370
               Robert F. Grant, Deceased    200373
               Robert W. Adams              200368
               Gillian L. Adams             200367
               Mr. R.S. Shaw                285422
               Blanche M. Shaw              202439
               Donna M. Kerkhoff            200375
               Kathleen A. Denise           62658
               Jim H. James                 200366


26
               Beatrice D. Sewell           200374
               Kenneth R. Livingston        200883
               Gloria W. Livingston         200372
               Harvey H. Friedman           200371
               Arlene Whitaker James        200365
               Phyllis B. Puckett           225059
               Rhalda S. Friedman           202440
               Joyce F. Grant               202441
               Barbara A. Purvis            202438
881756        Albert Sivley                156549
881758        Louise Anderson              40014
               Jan Beck                     40021
               Mary Jo Bennett              97533
               Sandra Bescheinen            314579
               Patricia Bonn                40029
               Diane Brosco                 40038
               Karla Clark                  866239
               Catherine Crawford           40065
               Silvia Crockett              40066
               Dee Dahl                     269915
               Katheryn Duryea              192464
               Mickie Engel                 179358
               Mary Fischer                 40095
               Arlene Ford (Robinson)       100767
               Sandra Fritz                 33463
               Susan Geisler                236132
               Nancy Gossan                 275731
               Constance Halverson          64890
               Lois Hansel                  15085
               Rachel Jones                 183223
               Lisa Kerr                    66317
               Rosemary Lambert             174880
               Nora Manning                 40169
               Carolie Martin               40172
               Lee McDaniel                 40183
               Eleanor Meyer                236151
               Rosemary Nelson              66584
               Charlotte Pool               66605
               Faye Schultz                 14448
               Sharon Scott                 269922
               Ginger Shirley               66666
               Yvonne Spicer                67003
               Lyndalou Steckler            66566
               Shelly Stisser               66682
               Carole Torres                66478
               Suzanne Walfoort             304062
               Mary Ann Watrous
               Diane Zapata                 153920
881759        Lynn Scott
               Carol Lopez
881760        Elaine Cumley                207022
               Jean Abad                    268523
               Eileen Ackerman              82175
               Linda Adamecz                232928
               Donna Albright               268416
               Christine Alfaros            82173
               Cathy Allen                  82172
               Paulette Allen               269145
               Scott Allen                  268521
               Nancy Alotis                 269161
               Diane Anderson               268414
               Susan Anderson               82171
               Douglas Anderson             268519
               Anne Angelou                 82170
               Dimitris Angelou             268516
               Cynthia Apple                275727
               Ann Frances Aspon            82243
               Beverly Annette Back         203008
               Deborah Barbour Eaton        82235
               Beret Barnes                 82169
               Dixie Barnes                 203011
               Beverly BartleyMustin       82168
               Jane Beedle                  82167
               Kathy Bennett                275752
               Edith (Deedi) Berde          275753
               Janice Berg                  268481
               Hanna Berkow                 87077
               Birohnie Blair Dowdell       202946
               Sandra Bliven Budd           82166
               Jennell Boote                82165
               Stessi Boyd                  275736
               Jean Brewer                  82164
               Geraldine Broeffle           82163
               Carolyn Brown                107919
               Marguerite Bryson            203023
               Sandra Bucsit                268413
               Veronica BurnsPeterson      82162
               Norma Cabrera Reid           82161
               Sylvia Cameron               82153
               Chris Campbell               203020
               Cynthia Campbell             269162
               Linda Carlsen                203010
               Jennifer Cheney              268475
               Judy Clark                   82154
               Karen Clement                268518
               Karl Clement                 268509
               Myra Cole                    82155
               Kathy Collin                 32966
               Arthur Collin                268503
               Patricia Conley              82156
               Bonnie Cook                  203019
               Sheryl Cooper                202980
               Dawn Covell                  82210
               Dianna Crabb                 82143
               Karen Crenshaw George        82144
               Michael Crenshaw             268506
               Linda Croskey                82146
               Kenneth Croskey, Sr.         268501
               Judith Danforth              269148
               Adis Daniels                 271762
               Monica Davis                 233127
               Becky Deeter                 202989
               Maureen DeGaetano            91499
               Diane DeRooy                 82148
               Christina DeWeese            82236
               Mary Ann Dizon Lancaster     203018
               Catherine D. Tomlinson       202979
               Janet Dowling                82149
               Larry Dowty
               Lorraine Dressel             203017
               Susan Duram                  268471
               Susan Jane Durham            82139
               Leolynn DuVal                202982
               Christine Eager Leback       82140
               Cathi Eicher                 203033
               Charlene Eitelberg           275737
               Monica Ellis                 82141
               James Ellis                  268498
               Danelia Fanello              82135
               Phyllis Fernandes            203039
               Edward Fernandes             268496
               Gloria Fields                120488
               Margaret Fithen              203012
               Cleo Fitzgerald              82132
               Gregory Fitzgerald           268494
               Marcia Fletcher              35024
               Julia Foss                   268410
               Judith Fowe                  82134
               Robert Fowe                  268446
               Patricia Fox                 268513
               Ronald Fox                   268530
               Juanita Francis              82237
               Don Francis                  268492
               Jackie Franck                229230
               Delilia Frank                82136
               Marie Gallegos               82137
               Pamela Garrett               268511
               Mary Jane Gassert            82138
               Rhonda Gateman Herman        268510
               Linda Gause                  82121
               Kathryn Gillette             202985
               Catherine Gitchell           82123
               Louis Gitchell, Jr.          268491
               Christine Gitchell           200563
               Cathy Reiner Godwin          82122
               Cliff Godwin                 268488
               Pamela Goldader              269147
               Judith Grafing               82124
               Richard Grafing              268487
               Alice Grimes                 82125
               Mary Grubb                   268463
               Tamara Guslander             82126
               Charles Guslander            268483
               Carol Hawkins                268461
               Ruby Haywood                 82127
               Christen Hearn               82128
               Melvin Hearn                 268482
               Eloise Hebert                268508
               Christine Henshaw            82129
               Gail Hertzler Buehler        203022
               George Buehler               268515
               Pam Heselgrave               199804
               Karin Hoffman                276494
               Gayle Holm                   202995
               Joanne Huffman               268507
               David Huffman                268480
               David Huffman                200543
               Lori Inglis                  151878
               Rose Anne Jacobs             4556
               Rhonda Jared                 82130
               Cathy Jensen                 82238
               Pam Jensen                   82204
               Christy Johnson              82198
               Deborah Johnson              69841
               Dale Johnson                 214683
               Karren Johnson               82199
               Linn Johnson                 268478
               Elaine Jones Donovan         82200
               Helen Jones                  203043
               L.C. Jones                   268476
               Patricia Jordshaugen         203042
               Lucinda Karlic               82201
               Stefan Karlic                268470
               Donna Kirby                  82188
               Clyde Kirby                  268468
               Janice Knudsen               82208
               Ruth Korkowski               82186
               Shirlee Krumplemann          269164
               Maria Krzeszowski            203000
               Mieczyslaw Krzeszowski       275715
               Sandy Lasicka                82202
               Bonnie L. Wasserman          82203
               Janet LaWall                 82195
               Winnie Sue Lee               82196
               Linda LeFebvre               202998
               Carmen Leuschner             268504
               Robert Leuschner             268466
               Molly Linderoth              82197
               Charlene Linvog              268505
               Dixie Llewellin              82190
               Dave Llewellin               268464
               Janna Gingras (fka London)   82191
               Linda Look                   82192
               Sharron Loveall              228981
               Shannon Lowe                 130082
               Kathy Lumsden                203041
               Nancy Lyon                   82193
               Linda Magnuson               82118
               Carol Mahony                 202994
               Cindy Mahugh                 268457
               Barbara Maine                82119
               Margaret Mamon               82120
               Tony Mamon                   268442
               Karen Manning                82108
               Debra Marcus                 104289
               Kathy Mare                   82110
               Margaret Maredza             82111
               Diane Strayer (fka Martin)   82112
               Jane Martin                  82133
               Richard Martin               268441
               Shirley Martinez             268417
               Nina Mason                   56672
               David Mason                  268436
               Laine Jill McClellan         268412
               Sue McCracken                126795
               Veronica McCrearyOliver     82113
               Kenneth Oliver               268462
               Constance McDowell           268502
               Petra (Peggy) McIntyre       203024
               Karen Meola                  202999
               David Meuli
               Jodi Miasnik                 82116
               Stephanie Lieb Migdal        82117
               Gerald Migdal                268529
               Gwendolyn Miller Juleff      82184
               Rose Miller                  178415
               Beverly Mills                82183
               Marla Mobley                 82160
               Shelia Mohn                  82182
               Valerie Moore                275747
               Maggie Morales               96003
               Gloria Morris                269154
               Lorena Mrachek               202986
               Kathleen MunroMcNeill       82181
               Richard MunroMcNeill        268528
               Debra Nelson                 82180
               Victoria Nomikos Blair       82179
               Hazel Norbury                203163
               Jackie O'Ryan                82189
               Johnnie Clay Paradiso        203015
               Margaret Parent              116882
               Sarah Parrington             82178
               Rosalie Passarelli           82177
               Carmella Patterson           82176
               Samuel Patterson             268432
               Sue Peet                     215683
               Christina Peterson           275765
               Christine Peterson           82239
               Walter Peterson              268430
               Shirley Peterson             145090
               Barbara Phair                269160
               Heidi Pierotti               82240
               Alberta Plate Franco         82242
               Pat Premel                   268497
               Steve Premel                 268429
               Susan Pupera                 82231
               Deloris Ragazzo              202990
               Victoria Raider Romero       275760
               DiAnne Rainard               82233
               Marty Reeh                   97855
               Deborah Rennick              268142
               Debra Porter Rettman         203027
               Peter Rettman                275758
               Eula Rials                   82159
               Margaret Richards            88274
               June Richey                  203028
               Lloyd Richey                 275716
               Deja Robins                  82234
               Valorie Robinson Jensen      82223
               Sandra Roose                 19657
               Angela Rose                  268493
               Crystal Rose                 203003
               Sharon Rossmeier             82224
               Demetra Rouvas               82225
               Julie Ryan                   82226
               Connie Samp                  82158
               Donna Sanders                268490
               David Sanders                268426
               Susan Sasnett                82227
               Jay Sasnett                  268424
               Deborah Brown Saxton         268448
               Lisa Schanz                  82228
               Allahna Schriver             82229
               Sharon Seal                  82157
               Dianne Seibold               82230
               Horst Seibold                268422
               Teresa Selfe                 82217
               Eilene Sharp                 82151
               Kathleen Shelby              82219
               Ruby Shumate                 82220
               Donnell Shumate              268420
               Shirley Shumway              43185
               Michael Shumway              268525
               Sally Siddiqi                82221
               Donna Siler                  82222
               Marilyn Skone                203014
               Wanda Slater                 268489


27
               Jacqueline Smith             82216
               Donald Smith                 268418
               Kathleen Smith               268486
               Robert Smith                 268474
               Judith Smith                 82215
               Tim Smith                    268415
               Deborah Snyders              82152
               Anke Spencer                 268485
               Don Spencer                  268437
               Colleen Still                227825
               Deborah Stoffel              82214
               Jackie Stone                 141320
               Savana Swain                 202997
               Clifford Swain               268435
               Renee Swanson                82194
               Carol Sycks                  82213
               Robert Sycks                 268434
               Kathy Syrdal                 82212
               Phil Syrdal                  268431
               Ann Tabasinske               89787
               Gary Tabasinske              7170
               Kay Tamura                   82211
               Steven Tamura                268428
               Margaret Taplin              268445
               Deborah Tegelberg            202984
               Claudeen Tobiason            82205
               Jodi Tranter                 203025
               Frank Tranter                268427
               Erma Turner                  32831
               Kathryn Ulrich               268409
               Vicik Urias                  82206
               Magic VanAusdal              268408
               Vicki Volkersz               82254
               Marilyn Waara                275726
               Elizabeth Walton Kilner      82253
               Teresa Ward                  236256
               Kathleen Warren              82251
               Donald Warren                268524
               April Weber                  82252
               Chriss Webster               21897
               Karolyn Webster              268443
               Gloria White                 82250
               Donald White                 268425
               Lynda Williams               82187
               Linda Lee Wilson Cashaw      82249
               Susan Wilson                 203030
               Janet Lee Winston            203013
               Mary Winters                 268484
               HazelJean Wolbert           202996
               Dyanna Wolcott               82247
               William Wolcott              268423
               Ardyth Wuori                 82248
               Penny Wykes                  82246
               Sherry York                  82245
               Gary York                    268421
               Carolyn Young                31271
               Diane Young                  275763
               Linda Young                  82244
               Joyce Zaborowski             82241
               Sgt. Daniel Zaborowski       268419
               Greg Ross                    268526
881763        Alexia Anderson              225182
               Barbara Anderson             231938
               Philip Anderson              268170
               Paula C. Bannow              11228
               John Bannow                  271718
               Diana R. Beard               10440
               Robert Davis Beard           271192
               Sherry Bergman               15385
               Charles Bergman              271992
               Marsha Brown                 71237
               Jeannette Bulinski           15584
               Gregg Gundersen              272541
               Wendy R. Busch               10864
               Lillian Castillo             122920
               Elizabeth Chamberlayne       48517
               Carol Cooke                  10446
               Donna Cornelisse             15383
               Denise Crowell               10865
               Mike Crowell                 271721
               Jacki Dasso                  10454
               John Thompson                271720
               Sharon Ebert                 223890
               Dennis Ebert                 271532
               Laura B. Emerson             16301
               Gary S. Emerson              263135
               Carol Evans                  11339
               Dennis S. Evans              271538
               Melinda F. Evans             10448
               Hawley Roger Evans           272532
               Carla Magdanz Everett        15585
               Barbara Ferguson             10862
               Charles Ferguson             262197
               Nancy C. Franz               15382
               Roger A. Franz               258077
               Julia Bloch Frey             163423
               Janette S. Gamet McMahon     11344
               George McMahon               272764
               Mary C. Graham               15386
               Ronald Graham                274584
               Xenia Graves                 11341
               Cheryl A. Gruse              11334
               Roberta Guildner             10501
               Ava Hamilton                 11343
               Delmar Hamilton              262660
               Delores M. Haro              228508
               Lori Haugland                206197
               Mary R. Hein                 16655
               William Hein                 272766
               Janet Heitzmann              10449
               Mary Frances Hilko           243918
               Lucy Judson                  10444
               Craig Alan Yeager            272765
               Betty Kenzel                 10443
               Richard E. Kenzel            263118
               Judy Kurtz                   10452
               Judith Lavezzi               6088
               Susanne Leuthauser           11337
               Truman Leuthauser            262311
               Harriet Elizabeth Mann       223977
               Sharon L. Mazotti            223979
               Daniel Mazotti               268168
               Sandra R. Merrill            10451
               Roy R. Merrill               262312
               Laurel Ruth Mifflin          255908
               John Mifflin                 273601
               Nathan Mifflin               254594
               Sandra D. Miller             11342
               John K. Miller               268162
               Peggy Morgan                 11336
               Barbara R. Nowak             10445
               Mary Ann Perkins             10447
               Russell Perkins              263117
               Ravonda L. Potter            10450
               Roger Jay Potter             271533
               Kathy Quinton                16300
               Judith Anne Ramsay           10442
               Charles E. Ramsay            271723
               Pamela S. Reiter             11340
               Peter Reiter                 274587
               Ella Ruth Rogers             9295
               Elaine Rogers                16298
               Donis Rogers                 265558
               Christine Seiffert           171920
               Stefanie Selden              9271
               Judy Sheppard                25992
               M. Lee Sheppard              268166
               Jessica A. Simkulet          11335
               Janet Singletary             16654
               Roger Singletary             268167
               Evelyn M. Snyder             16302
               Andrew Snyder                15387
               Marcia Steel                 16303
               Mary Stewart                 15387
               Charles D. Stewart           265520
               Karon Tiger                  234904
               Thelma L. Tilman             236252
               Durcille Trolinger           206281
               Jo Susan Verspohl            13063
               Ronald Verspohl              272554
               Carol J. Waltz               16299
               Ronald F. Waltz              268165
               Kathleen A. Watson           199542
               Larry Watson                 291814
               Abby Weinstein               166871
               Barry Weinstein              258076
               Diane West                   10408
               Martha Whitehead             199551
               Marlyin Wilson               25436
               Vicki Woodard                10441
               Tom George                   171536
               Deirdre J. Zietz             15384
               Leonard E. Zietz             260920
               Rebecca L. Adair             239633
               Gary A. Adair                239634
               Sharon C. Angel              145182
               Gene R. Angel                304529
               Katharine K. Beattie         106539
               Fareda E. Belcher            239629
               Floyd Belcher                106540
               Linda M. Black               239635
               William R. Black             239636
               Mary A. Bonner               37245
               Robert I. Bonner             239637
               Johnsie C. Brown             117778
               Joseph T. Brown, Jr.         326617
               Vicki L. Brown               106541
               Randy L. Brown               106542
               Juanita L. Brown             106543
               Shirley Mae Burroughs        106550
               Robert Burroughs             106551
               Beverley Davisson            106544
               William A. Davisson          106545
               Jason W. Davisson            106546
               Debra G. Dean                12776
               Mary Ann Evertson            106547
               Robert W. Evertson           106548
               Sandra L. Flynn              106549
               Joyce Frieders               106569
               Charles D. Frieders          106570
               Patricia Graber              269036
               Patricia J. Heuseveldt       239639
               Ronald W. Heuseveldt         239640
               Heather Hull                 106571
               Kenneth L. Hull              106572
               Patty E. Hutton              106553
               Leon D. Hutton               106554
               Amy Marie Hutton             106552
               Charlotte S. James           269035
               Kay M. Kincade               243662
               Paul W. Kincade              243663
               Bonlyn G. Qulick             251829
               Anna Louise Luhman           106555
               Kersten Males                106575
               William Males                106576
               Roberta C. Martin            106573
               Keith A. Martin              106574
               Sarah E. McLeod Kirk         106556
               David C. McInnis             106557
               Billie Rae Mercer            106558
               Sandra J. Mertens            106559
               Ronald G. Mertens            106560
               Kay Diane Milligan           6205
               William D. Milligan          6206
               Betsy A. Munson              106577
               Judith A. Nichols            106561
               James R. Nichols             106562
               Kathleen K. Pope             106578
               Rita M. Raaf                 106579
               Richard D. Raaf              106580
               Courtney L. Raaf             106581
               Elizabeth W. Rinehart        239641
               Richard R. Rinehart          239642
               Gaylene P. Schommer          106563
               John W. Schommer             106564
               Rachel H. Scott              106565
               David L. Scott               106566
               Janet L. Scott               106582
               Janice A. Sell               239643
               Steven K. Sell               239644
               Fay Annetta Smith            106583
               Rhonda J. Smith              212510
               Peggy A. Sneegas             239645
               Roger A. Sneegas             239646
               Rebecca J. Stafford          297307
               Sonja G. Sweek               106584
               Nancy J. Taylor              106567
               Mary Ann Thomas              106585
               Steven J. Thomas             106586
               Elizabeth E. Tomaszewicz     239648
               George R. Tomaszewicz        239649
               Patricia Ann Tronsgard       106568
               Catherine L. Wood            239630
               Joda D. Wright               239631
883602        Alexia Anderson              225182
               Barbara Anderson             231938
               Philip Anderson              268170
               Paula C. Bannow              11228
               John Bannow                  271718
               Diana R. Beard               10440
               Robert Davis Beard           271192
               Sherry Bergman               15385
               Charles Bergman              271992
               Marsha Brown                 71237
               Jeannette Bulinski           15584
               Gregg Gundersen              272541
               Wendy R. Busch               10864
               Lillian Castillo             122920
               Elizabeth Chamberlayne       48517
               Carol Cooke                  10446
               Donna Cornelisse             15383
               Denise Crowell               10865
               Mike Crowell                 271721
               Jacki Dasso                  10454
               John Thompson                271720
               Sharon Ebert                 223890
               Dennis Ebert                 271532
               Laura B. Emerson             16301
               Gary S. Emerson              263135
               Carol Evans                  11339
               Dennis S. Evans              271538
               Melinda F. Evans             10448
               Hawley Roger Evans           272532
               Carla Magdanz Everett        15585
               Barbara Ferguson             10862
               Charles Ferguson             262197
               Nancy C. Franz               15382


28
               Roger A. Franz               258077
               Julia Bloch Frey             163423
               Janette S. Gamet McMahon     11344
               George McMahon               272764
               Mary C. Graham               15386
               Ronald Graham                274584
               Xenia Graves                 11341
               Cheryl A. Gruse              11334
               Roberta Guildner             10501
               Ava Hamilton                 11343
               Delmar Hamilton              262660
               Delores M. Haro              228508
               Lori Haugland                206197
               Mary R. Hein                 16655
               William Hein                 272766
               Janet Heitzmann              10449
               Mary Frances Hilko           243918
               Lucy Judson                  10444
               Craig Alan Yeager            272765
               Betty Kenzel                 10443
               Richard E. Kenzel            263118
               Judy Kurtz                   10452
               Judith Lavezzi               6088
               Susanne Leuthauser           11337
               Truman Leuthauser            262311
               Harriet Elizabeth Mann       223977
               Sharon L. Mazotti            223979
               Daniel Mazotti               268168
               Sandra R. Merrill            10451
               Roy R. Merrill               262312
               Laurel Ruth Mifflin          255908
               John Mifflin                 273601
               Nathan Mifflin               254594
               Sandra D. Miller             11342
               John K. Miller               268162
               Peggy Morgan                 11336
               Barbara R. Nowak             10445
               Mary Ann Perkins             10447
               Russell Perkins              263117
               Ravonda L. Potter            10450
               Roger Jay Potter             271533
               Kathy Quinton                16300
               Judith Anne Ramsay           10442
               Charles E. Ramsay            271723
               Pamela S. Reiter             11340
               Peter Reiter                 274587
               Ella Ruth Rogers             9295
               Elaine Rogers                16298
               Donis Rogers                 265558
               Christine Seiffert           171920
               Stefanie Selden              9271
               Judy Sheppard                25992
               M. Lee Sheppard              268166
               Jessica A. Simkulet          11335
               Janet Singletary             16654
               Roger Singletary             268167
               Evelyn M. Snyder             16302
               Andrew Snyder                15387
               Marcia Steel                 16303
               Mary Stewart                 15387
               Charles D. Stewart           265520
               Karon Tiger                  234904
               Thelma L. Tilman             236252
               Durcille Trolinger           206281
               Jo Susan Verspohl            13063
               Ronald Verspohl              272554
               Carol J. Waltz               16299
               Ronald F. Waltz              268165
               Kathleen A. Watson           199542
               Larry Watson                 291814
               Abby Weinstein               166871
               Barry Weinstein              258076
               Diane West                   10408
               Martha Whitehead             199551
               Marlyin Wilson               25436
               Vicki Woodard                10441
               Tom George                   171536
               Deirdre J. Zietz             15384
               Leonard E. Zietz             260920
               Rebecca L. Adair             239633
               Gary A. Adair                239634
               Sharon C. Angel              145182
               Gene R. Angel                304529
               Katharine K. Beattie         106539
               Fareda E. Belcher            239629
               Floyd Belcher                106540
               Linda M. Black               239635
               William R. Black             239636
               Mary A. Bonner               37245
               Robert I. Bonner             239637
               Johnsie C. Brown             117778
               Joseph T. Brown, Jr.         326617
               Vicki L. Brown               106541
               Randy L. Brown               106542
               Juanita L. Brown             106543
               Shirley Mae Burroughs        106550
               Robert Burroughs             106551
               Beverley Davisson            106544
               William A. Davisson          106545
               Jason W. Davisson            106546
               Debra G. Dean                12776
               Mary Ann Evertson            106547
               Robert W. Evertson           106548
               Sandra L. Flynn              106549
               Joyce Frieders               106569
               Charles D. Frieders          106570
               Patricia Graber              269036
               Patricia J. Heuseveldt       239639
               Ronald W. Heuseveldt         239640
               Heather Hull                 106571
               Kenneth L. Hull              106572
               Patty E. Hutton              106553
               Leon D. Hutton               106554
               Amy Marie Hutton             106552
               Charlotte S. James           269035
               Kay M. Kincade               243662
               Paul W. Kincade              243663
               Bonlyn G. Qulick             251829
               Anna Louise Luhman           106555
               Kersten Males                106575
               William Males                106576
               Roberta C. Martin            106573
               Keith A. Martin              106574
               Sarah E. McLeod Kirk         106556
               David C. McInnis             106557
               Billie Rae Mercer            106558
               Sandra J. Mertens            106559
               Ronald G. Mertens            106560
               Kay Diane Milligan           6205
               William D. Milligan          6206
               Betsy A. Munson              106577
               Judith A. Nichols            106561
               James R. Nichols             106562
               Kathleen K. Pope             106578
               Rita M. Raaf                 106579
               Richard D. Raaf              106580
               Courtney L. Raaf             106581
               Elizabeth W. Rinehart        239641
               Richard R. Rinehart          239642
               Gaylene P. Schommer          106563
               John W. Schommer             106564
               Rachel H. Scott              106565
               David L. Scott               106566
               Janet L. Scott               106582
               Janice A. Sell               239643
               Steven K. Sell               239644
               Fay Annetta Smith            106583
               Rhonda J. Smith              212510
               Peggy A. Sneegas             239645
               Roger A. Sneegas             239646
               Rebecca J. Stafford          297307
               Sonja G. Sweek               106584
               Nancy J. Taylor              106567
               Mary Ann Thomas              106585
               Steven J. Thomas             106586
               Elizabeth E. Tomaszewicz     239648
               George R. Tomaszewicz        239649
               Patricia Ann Tronsgard       106568
               Catherine L. Wood            239630
               Joda D. Wright               239631



1
 In Re A.H. Robins Co. Inc., 880 F.2d 769 (4th Cir.1989);  In Re A.H. Robins Co. Inc., 88-1755(L) 880 F.2d 709 (Breland settlement) (heard Dec. 6, 1988) (4th Cir.1989);  In Re A.H. Robins Co. Inc., 862 F.2d 1092 (4th Cir.1988);  In Re A.H. Robins Co. Inc., 846 F.2d 267 (4th Cir.1988);  Maressa v. A.H. Robins Co. Inc., 839 F.2d 220 (4th Cir.1988), cert. denied, --- U.S. ----, 109 S.Ct. 76, 102 L.Ed.2d 53 (1988);  Grady v. A.H. Robins Co. Inc., 839 F.2d 198 (4th Cir.1988), cert dismissed, --- U.S. ----, 109 S.Ct. 201, 101 L.Ed.2d 972 (1988);  Official Committee of Equity Security Holders v. Mabey, 832 F.2d 299 (4th Cir.1987), cert. denied, --- U.S. ----, 108 S.Ct. 1228, 99 L.Ed.2d 428 (1988);  Beard v. A.H. Robins Co. Inc., 828 F.2d 1029 (4th Cir.1987);  In Re A.H. Robins Co. Inc., 828 F.2d 1023 (4th Cir.1987), cert. denied, --- U.S. ----, 108 S.Ct. 1246, 99 L.Ed.2d 444 (1988);  Committee of Dalkon Shield Claimants v. A.H. Robins Co. Inc., 828 F.2d 239 (4th Cir.1987);  Van Arsdale v. Clemo, 825 F.2d 794 (4th Cir.1987);  Vancouver Women's Health Soc. v. A.H. Robins Co. Inc., 820 F.2d 1359 (4th Cir.1987);  In Re Beard, 811 F.2d 818 (4th Cir.1987);  and A.H. Robins Co. Inc. v. Piccinin, 788 F.2d 994 (4th Cir.1986), cert. denied, 479 U.S. 876, 107 S.Ct. 251, 93 L.Ed.2d 177 (1986).  See addendum for listing of parties and Dalkon Shield claim numbers


2
 We have previously noted the "striking similarity both factually and on the legal issues" of the Robins and Johns-Manville cases.  A.H. Robins Co. Inc. v. Piccinin, 788 F.2d 994, 1007 (4th Cir.1986), cert. denied, 479 U.S. 876, 107 S.Ct. 251, 93 L.Ed.2d 177 (1986)


3
 We are not persuaded by the argument that the 5.62% NO votes were from the claimants with the largest claims, that being necessary of course to make up more than one-third of the claims in amount.  The argument goes that such claimants have the most to gain from a rejection of the Plan, but that proposition, we think, is not only supported by no evidence, it is not supported by logic, and is no more likely than the fact that the largest claimants have the most to lose by a rejection of the Plan.  Indeed, it would seem that the latter is the more likely if one must choose between the two.  Appellants take no exception to the findings of the district court that the liquidation value of the company is considerably less than its value in reorganization, and the part allocated to the claims of the Dalkon Shield claimants is considerably less, $2.5+ billion under the Plan as opposed to $1.6+ in liquidation.  So, with a rejection of the Plan which resulted in liquidation, the largest claimants would be the biggest losers.  We remain convinced, in view of the 94.38% affirmative vote, that had a weighted voting system been practicable and utilized, the required two-thirds in amount would have approved the Plan.  It follows that the error, if any, is harmless


4
 We note that the district court's figure was within the range of the second highest estimation--that of Dr. Francine F. Rabinovitz, the expert for Aetna.  The district court repeatedly rejected the credibility of the expert for the Dalkon Shield Claimants, the only expert with a higher estimation than Dr. Rabinovitz


5
 All claimants, both class A and B, are seeking to recover for injuries caused by use of the Dalkon Shield.  The class B claimants were barred from non-subordinated recovery from the trust fund set up by the debtor generally because they failed to file in time.  They turned to alternative defendants, which they allege are joint-tortfeasors, for recovery for their Dalkon Shield claims


6
 In addition to the $100,000,000 total of the Outlier policies, if there is excess coverage under the $250,000,000 Primary Excess Policy, it becomes an excess layer policy to the Outlier policies.  This, as well as the participation of class B claimants in any excess of the trust fund, provides possible additional layers of protection to the class B claimants.  Since there is no challenge to the adequacy of the funds made available to class B claimants we do not address the legal or factual strength of their claims.  The district court, in its order approving the Breland settlement, found the claims against Aetna to be weak both factually and legally


7
 There are approximately 111,000 class B claims, and only 2,960 exercised their right to opt-out


8
 Subsection (a)(3) deals with community property of spouses and is not applicable


9
 The court did not decide the issue but assumed without deciding there was a jurisdictional question under Sec. 524 as to the authority of the bankruptcy court to release non-debtors.  Republic Supply Co. v. Shoaf, 815 F.2d 1046, 1051 at n. 5.  (5th Cir.1987)